DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crus support plate (a crus as in: a body resembling a leg) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  "the fist support bracket" should read "the first support bracket" (in the seventh line).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 10, 13, 17, and 18 (and all dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “crus” in claim 10 is used by the claim to mean “leg,” while the accepted meaning is “any of various anatomical parts that resemble a leg or a pair of legs” (Merriam Webster). The term is indefinite because the specification does not clearly redefine the term. Notably, the term ‘crus’ appears to be defined as the according entity resembling a leg or a pair of legs. However, applicant appears to only be providing/availing a plate, not a leg-like resembling structure regarding the crus support plate. It is respectfully recommended to amend ‘crus’ as ‘leg’ or perhaps ‘foot’ as such term appears to carry applicant’s intended understanding of being a foot or leg support, not a leg shaped/resembling support.
Regarding claims 1, 7, 8, 13, 17, and 18, applicant appears to be using active verbage “being laid” (claim 1), “is received” (claim 7), “located outside” (claim 8), “laid to the first bed part”/”laid substantially parallel”/”laid to the first support bracket” (claim 13), “is received in the avoidance cutout” (claim 17), and “sandwiched between the first platform and the second platform” that makes the configured to be sandwiched between the first platform section and the second platform section when the first platform section and the second platform section are laid to each other”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10, 13-15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xie et al. (U.S. Pub. No. 20200214463); hereafter "Xie". It is considered that the information pertinent and disclosed in FIG. 10 and 11 has been appropriately disclosed in the previously filed provisional applications 62/796154 and 62/796172 both filed January 24th, 2019.
Regarding claim 1, Xie discloses (FIGS. 1, 6, 10, and 11) a bed with multiple bed parts (as illustrated in FIG. 10), comprising: 
a first bed part (correspondent to 181/182; FIG. 1 and 110/272; FIG. 10) comprising a first platform section (correspondent to 181/182; FIG. 1 and 110; FIG. 10) and a first support bracket 
a second bed part (correspondent to 183/184/185; FIG. 1, and 120/271; FIG. 10) connected to the first bed part (through 273 as illustrated in FIG. 10), the second bed part comprising a second platform section (correspondent to 183/184/185; FIG. 1 and 120; FIG. 10) and a second support bracket (correspondent to 121/122/273; FIG. 10) mounted at an underside of the second platform section (as illustrated in FIG. 10), wherein the second platform section and the first platform section cooperatively form a platform of the bed for supporting a load (as illustrated in FIG. 1 and 10), the platform defining a longitudinal direction and a lateral direction perpendicular to the longitudinal direction (As illustrated in FIGS. 1 and 10), the first platform section and the second platform section arranged in the longitudinal direction (as illustrated in FIG. 1); 
wherein the first support bracket and the second support bracket are offset-arranged in the lateral direction to avoid interferences between the first support bracket and the second bracket when the first bed part and the second bed part are laid to each other (as illustrated in FIGS. 10 and 11; 272 and 271 are offset arranged, ensuring the first and second support brackets avoid interference when laid to other), with the first support bracket and the second support bracket being {configured to be} laid into each other and sandwiched between the first platform section and the second platform section. As illustrated in FIG. 6 and 11, the first and second support brackets are laid into each other and are sandwiched between the first platform section and the second platform section at the center therebetween.
Regarding claim 2, Xie discloses (FIGS. 9D, 10, and 11) the bed of claim 1, wherein a rotatable connection (about 273; FIG. 10 and 11) is formed between the first bed part and the second bed part (as illustrated between FIGS. 10 and 11), so that the first bed part and the second bed part are capable of rotating to a state where the first bed part and the second bed part are laid to each other (as illustrated 
Regarding claim 3, Xie discloses (FIGS. 9D and 11) the bed of claim 2, wherein the rotatable connection is formed between the first support bracket and the second support bracket (through 273 as illustrated in FIGS. 9D And 11).
Regarding claim 4, Xie discloses (FIGS. 9A) the bed of claim 1, wherein the first bed part and the second bed part are connected by at least one connecting bar (278/279; FIG. 9A) extending in the longitudinal direction (as illustrated in FIG. 9A), and the at least one connecting bar includes a first bar portion (279; FIG. 9A) detachably connected to the first support bracket (through 271c; FIG. 9A) and a second bar portion (278; FIG. 9A) detachably connected to the second support bracket (through 278a/276a; FIG. 9A).
Regarding claim 5, Xie discloses (FIGS. 3 and 10) the bed of claim 1, wherein the first support bracket includes at least one first longitudinal beam (121/122; FIG. 10) extending in the longitudinal direction (As illustrated in FIGS. 3 and 10), the second support bracket includes at least one second longitudinal beam (121/122; FIG. 10) extending in the longitudinal direction (As illustrated in FIGS. 3 and 10), and each first longitudinal beam has a first end (correspondent to 272; FIG. 10) rotatably connected (through 273; FIG. 10) to a second end (correspondent to 271; FIG. 10) of one corresponding second longitudinal beam (as illustrated in FIG. 10), the first end being misaligned with the second end in the longitudinal direction (as illustrated in FIG. 10).
Regarding claim 9, Xie discloses (FIGS. 2, 3, 6, and 10) the bed of claim 1, wherein a first actuator (140; FIG. 3) is connected between the first platform section and the first support bracket (as illustrated in FIG. 3), for driving the first platform section to move relative to the first support bracket (as illustrated in FIG. 2), a second actuator (160; FIG. 3) is connected between the second platform section and the 
Regarding claim 10, Xie discloses (FIGS. 1-4, 6, and 10) the bed of claim 9, wherein the first support bracket includes two spaced first longitudinal beams (111/112; FIG. 10) and a plurality of first lateral beams (as illustrated within 110; FIGS. 3, 6, and 10) connected between the two first longitudinal beams (as illustrated in FIGS. 3, 6, and 10), the second support bracket includes two spaced second longitudinal beams (121/122; FIG. 10) and a second lateral beam (121; FIG. 4) connected between the two second longitudinal beams (as illustrated in FIG. 4, 6, and 10), each first longitudinal beam has a first end (correspondent to 272; FIG. 10) rotatably connected to a second end (correspondent to 271; FIG. 10) of one corresponding second longitudinal beam (as illustrated in FIG. 10), the first end connected at an inner side of the second end (as illustrated in FIG. 10); 
wherein the first platform section includes a first flat plate portion (182; FIG. 1) adjacent the second platform section (as illustrated in FIGS. 1 and 3) and a backrest portion (181; FIG. 1) rotatably connected with the first flat plate portion and away from the second platform section (as illustrated between FIGS. 1 and 2), and the first actuator (140; FIG. 3) has one end rotatably connected to one of the first lateral beams (through 145; FIG. 3) and another opposite end rotatably connected to the backrest portion (through 144; FIG. 3); and 
wherein the second platform section includes a second flat plate portion (183; FIG. 1) adjacent the first flat plate portion (As illustrated in FIG. 1), a thigh support portion (184; FIG. 1) rotatably connected to the second flat plate portion (as illustrated between FIGS. 1 and 2), and a {leg} support portion (185; FIG. 1) rotatably connected to the thigh support portion (As illustrated between FIGS. 1 and 2), and the second actuator has one end rotatably connected to the second lateral beam (through 
Regarding claim 13, Xie discloses (FIGS. 1, 6, 10, and 11) a bed with multiple bed parts (as illustrated in FIG. 10), the bed defining a longitudinal direction and a lateral direction perpendicular to the longitudinal direction (As illustrated in FIGS. 1 and 10), the bed comprising: 
a first bed part (correspondent to 181/182; FIG. 1 and 110/272; FIG. 10) comprising a first platform section (correspondent to 181/182; FIG. 1 and 110; FIG. 10) and a first support bracket (correspondent to 111/112/272; FIG. 10) mounted to the first platform section (as illustrated in FIG. 10); and 
a second bed part (correspondent to 183/184/185; FIG. 1, and 120/271; FIG. 10) {configured to be} laid to the first bed part (through 273 as illustrated in FIG. 10 and 11), the second bed part comprising a second platform section (correspondent to 183/184/185; FIG. 1 and 120; FIG. 10) {configured to be} laid substantially parallel to the first platform section (as illustrated in FIGS. 6 and 11) and a second support bracket (correspondent to 121/122/273; FIG. 10) mounted to the second platform section and {configured to be} laid to the first support bracket (as illustrated in FIGS. 6 and 11), the {first} support bracket and the second support bracket being sandwiched between the first platform section and the second platform section (As illustrated in FIG. 6 and 11, the first and second support brackets are laid into each other and are sandwiched between the first platform section and the second platform section at the center therebetween), the first support bracket and the second support bracket are offset-arranged in the lateral direction to avoid interferences between the first support bracket and the second bracket (as illustrated in FIGS. 10 and 11; 272 and 271 are offset arranged, ensuring the first and second support brackets avoid interference when laid to other); 
wherein the first bed part is connectable to the second bed part to form a complete bed (through 273 as illustrated in FIGS. 10 and 11), and wherein the second platform section and the first 
Regarding claim 14, Xie discloses (FIGS. 10, and 11) the bed of claim 13, wherein a rotatable connection (about 273; FIG. 10 and 11) is formed between the first support bracket and the second support bracket (as illustrated in FIGS. 10 and 11).
Regarding claim 15, Xie discloses (FIGS. 9A) the bed of claim 13, wherein the bed comprises at least one connecting bar (278/279; FIG. 9A) for connecting the first bed part and the second bed part (as illustrated in FIG. 9A), the at least one connecting bar includes a first bar portion (279; FIG. 9A) configured to be detachably connected to the first support bracket (through 271c; FIG. 9A) and a second bar portion (278; FIG. 9A) configured to be detachably connected to the second support bracket (through 278a/276a; FIG. 9A).
Regarding claim 18, Xie discloses (FIGS. 2, 3, 6, and 10) the bed of claim 13, wherein a first actuator (140; FIG. 3) is connected between the first platform section and the first support bracket (as illustrated in FIG. 3), for driving the first platform section to move relative to the first support bracket (as illustrated in FIG. 2), a second actuator (160; FIG. 3) is connected between the second platform section and the second support bracket (as illustrated in FIG. 3), for driving the second platform section to move relative to the second support bracket (as illustrated in FIG. 2), and the first actuator and the second actuator are offset-arranged in the lateral direction (as illustrated between FIGS. 2, 6, and 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 11-12, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Brindisi (U.S. Pat. No. 3121237).
Regarding claim 6, Xie discloses (FIGS. XXXXX) the bed of claim 5, wherein the at last one first longitudinal beam includes two first longitudinal beams (111 and 112; FIG. 10) spaced along the lateral direction (as illustrated in FIG. 10), the at least one second longitudinal beam includes two second longitudinal beams (121 and 122; FIG. 10) spaced along the lateral direction (as illustrated in FIG. 10), and wherein the first ends are respectively connected at inner sides of the second ends (as illustrated in FIG. 10).
However, Xie does not explicitly disclose wherein a lateral distance between the two first longitudinal beams is less than a lateral distance between the two second longitudinal beams.
Regardless, Brindisi teaches (FIGS. 1-3) a bedding arrangement made of multiple parts (as illustrated in FIGS. 1-3) where the bed is rotatably coupled and comprises at least a first bed part (correspondent to 18; FIG. 2) and a second bed part (correspondent to 20; FIG. 2), where there are two first longitudinal beams (longitudinally disposed rods of 18; FIG. 2) and two second longitudinal beams (longitudinally disposed rods/beams of 20; FIG. 2) a lateral distance between the two first longitudinal beams (correspondent 18; FIG. 2) is less than a lateral distance between the two second longitudinal beams (correspondent 20; FIG. 2; as illustrated in FIGS. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a lateral distance between the two first longitudinal beams being 
It is considered for the purposes of examination that the particulars of the Xie and Brindisi combination are under identical rationale for combination in claims 7-8, and 11-12 as the art and references of the combinations do not differ.
Regarding claim 7, Xie in view of Brindisi discloses (Xie: FIGS. 3; Brindisi: FIG. 2) the bed of claim 6, wherein a lateral beam (Xie: connected to 265; FIG. 3) is connected between the two spaced second longitudinal beams (Xie: as illustrated in FIG. 3), each first longitudinal beam defines an avoidance cutout (Brindisi: about 44; FIG. 2; as set forth in claim 6 prior), and the lateral beam between the two spaced second longitudinal beams is received in the avoidance cutout when the first support bracket and the second support bracket are laid into each other. As set forth in claim 6 prior, the avoidance cutout is incorporated into the combination of Xie and Brindisi such that a lateral beam is accommodated therein to achieve the beneficial collapsibility of Brindisi and overall simplify the construction of Xie.
Regarding claim 11, Xie in view of Brindisi discloses (Xie: FIGS. 3, 6, and 10) the bed of claim 1 (as previously set forth in claim 6), wherein the first support bracket includes two spaced first longitudinal beams (Xie: 111 and 112; FIG. 3) extending in the longitudinal direction (as illustrated in FIGS. 3, 6, and 10), the second support bracket includes two spaced second longitudinal beams (121 and 122; FIG. 3) extending in the longitudinal direction, and the two first longitudinal beams are entirely offset-arranged with respect to the two second longitudinal beams in the lateral direction (as previously set forth in claim 6 above with deference to Brindisi: FIGS. 1-3).
Regarding claim 12, Xie in view of Brindisi discloses (Brindisi: FIGS. 1 and 2) the bed of claim 1 (as previously set forth in claim 6), wherein the overall thickness of the bed after the first bed part and the second bed part are laid to each other is approximately equal to a sum of a thickness of the first platform section, a thickness of second platform section, and a thickness of one of the first support bracket and the second support bracket. Wherein the combination of Xie and Brindisi (as previously set forth in claim 6) would create a folding/lay-in configuration analogous to FIG. 1 in Brindisi wherein the first platform section (analogous with the platform section of 18; FIG. 2) the second platform section (analogous with the platform section of 20; FIG. 2) and one of the first/second support brackets (analogous with the end about 54 and the frames of 18 and 20; FIG. 2) forms the overall thickness of the bed after the parts are folded together as similarly demonstrated in FIG. 1 of Brindisi.
Regarding claim 16, Xie discloses (FIGS. 3 and 10) the bed of claim 1, wherein the first support bracket includes two first longitudinal beams (121/122; FIG. 10) extending in the longitudinal direction (As illustrated in FIGS. 3 and 10), the second support bracket includes two second longitudinal beams (121/122; FIG. 10) extending in the longitudinal direction (As illustrated in FIGS. 3 and 10), and each first longitudinal beam has a first end (correspondent to 272; FIG. 10) rotatably connected (through 273; FIG. 10) to a second end (correspondent to 271; FIG. 10) of one corresponding second longitudinal beam (as 
However, Xie does not explicitly disclose wherein a lateral distance between the two first longitudinal beams is less than a lateral distance between the two second longitudinal beams.
Regardless, Brindisi teaches (FIGS. 1-3) a bedding arrangement made of multiple parts (as illustrated in FIGS. 1-3) where the bed is rotatably coupled and comprises at least a first bed part (correspondent to 18; FIG. 2) and a second bed part (correspondent to 20; FIG. 2), where there are two first longitudinal beams (longitudinally disposed rods of 18; FIG. 2) and two second longitudinal beams (longitudinally disposed rods/beams of 20; FIG. 2) a lateral distance between the two first longitudinal beams (correspondent 18; FIG. 2) is less than a lateral distance between the two second longitudinal beams (correspondent 20; FIG. 2; as illustrated in FIGS. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated a lateral distance between the two first longitudinal beams being less than a lateral distance between the two second longitudinal beams, alongside the avoidance cutout provided (through 44; FIG. 2) as Brindisi demonstrates (FIGS. 1-3) into the assembly/configuration of Xie (As illustrated in FIGS. 1-3, and 10-11). Where the results would have been predictable as both Brindisi and Xie are concerned with folding up bedding arrangements in the longitudinal direction (or otherwise possessing a lateral axis of rotational coupling). Wherein advantageously, the simpler folding/lay-in construction of Brindisi (as illustrated in FIG. 2; about 54) being incorporated into Xie would result in simpler product to manufacture due to fewer joints to assemble, and would further extend the longevity of the device by reducing joints and linkages in the system. It is to be understood the avoidance cutout of Brindisi is incorporated in the combination proposed above to accommodate the more closely closeable nature of the combination of Xie in view of Brindisi in a manner similar to the lateral beam of 
It is considered for the purposes of examination that the particulars of the Xie and Brindisi combination are under identical rationale for combination in claims 17, and 19-20 as the art and references of the combinations do not differ.
Regarding claim 17, Xie in view of Brindisi discloses (Xie: FIGS. 3; Brindisi: FIG. 2) the bed of claim 16, wherein a lateral beam (Xie: connected to 265; FIG. 3) is connected between the two spaced second longitudinal beams (Xie: as illustrated in FIG. 3), each first longitudinal beam defines an avoidance cutout (Brindisi: about 44; FIG. 2; as set forth in claim 16 prior), and the lateral beam between the two spaced second longitudinal beams is received in the avoidance cutout. As set forth in claim 16 prior, the avoidance cutout is incorporated into the combination of Xie and Brindisi such that a lateral beam is accommodated therein to achieve the beneficial collapsibility of Brindisi and overall simplify the construction of Xie.
Regarding claim 19, Xie in view of Brindisi discloses (Xie: FIGS. 3, 6, and 10) the bed of claim 13 (as previously set forth in claim 16), wherein the first support bracket includes two spaced first longitudinal beams (Xie: 111 and 112; FIG. 3) extending in the longitudinal direction (as illustrated in FIGS. 3, 6, and 10), the second support bracket includes two spaced second longitudinal beams (121 and 122; FIG. 3) extending in the longitudinal direction, and the two first longitudinal beams are entirely offset-arranged with respect to the two second longitudinal beams in the lateral direction (as previously set forth in claim 6 above with deference to Brindisi: FIGS. 1-3).
Regarding claim 20, Xie in view of Brindisi discloses (Brindisi: FIGS. 1 and 2) the bed of claim 13 (as previously set forth in claim 16), wherein the overall thickness of the bed after the first bed part and the second bed part are laid to each other is approximately equal to a sum of a thickness of the first platform section, a thickness of second platform section, and a thickness of one of the first support .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Brindisi in further view of itself.
Regarding claim 8, Xie in view of Brindisi discloses (Xie: FIGS. 3, 6, and 10; Brindisi: FIG. 2) the bed of claim 7, wherein the first support bracket includes a plurality of first lateral beams (as illustrated within 110; FIGS. 3, 6, and 10) connected between the two first longitudinal beams (as illustrated in FIGS. 3, 6, and 10), the lateral beam connected between the two spaced second longitudinal beams is a second lateral beam (as illustrated in FIG. 3), and an outmost one of the plurality of first lateral beams is located outside the second lateral beam in the longitudinal direction after the first support bracket and the second support bracket are laid into each other (as understood between FIGS. 3 and 6/10 and 11).
However, Xie does not explicitly disclose wherein the second longitudinal beam has a longitudinal length less than that of the first longitudinal beam.
Regardless, Xie (in view of Brindisi) discloses the claimed invention except for the second longitudinal beam having a smaller length than the first longitudinal beam.  It would have been obvious matter of design choice to have made the second longitudinal beam have a smaller length than the first longitudinal beam, since such a modification would have involved a mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955). The results would have been predictable as Xie already discloses the lengths of the two segments are disparate (as eminently demonstrated in FIG. 6). Where there is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because the prior art addresses the state of the art of collapsible bedding, linkages and configurations therefore, alongside collapsibility schemes and shape accommodating furniture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/19/2021